t c memo united_states tax_court simco automotive pump co inc petitioner v commissioner of internal revenue respondent john r maclean petitioner v commissioner of internal revenue respondent docket nos filed date joseph falcone for petitioners brian h rolfe for petitioner in docket no timothy s murphy for respondent memorandum findings_of_fact and opinion gale judge in these consolidated cases respondent determined deficiencies in petitioners’ federal income taxes and fraud penalties as follows petitioner simco automotive pump co inc simco fraud_penalty fiscal_year deficiency sec_6663 date dollar_figure dollar_figure date big_number big_number petitioner john r maclean john fraud_penalty year deficiency sec_6663 dollar_figure dollar_figure ---- big_number big_number big_number unless otherwise noted all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure we must decide the following issues whether john had unreported income in the amounts of dollar_figure in and dollar_figure in we hold that he did whether simco is entitled to deduct as compensation certain income received by john resulting from sales of scrap metal we hold that simco is not whether john committed fraud in not reporting income from scrap metal sales for the years in issue we hold that he did whether simco committed fraud or in the alternative was negligent in not reporting income from scrap metal sales for the years in issue we hold that simco is not liable for either findings_of_fact some of the facts have been stipulated and are so found we incorporate by this reference the stipulation of facts supplemental stipulation of facts and attached exhibits at the time of filing the petitions simco’s offices were located in detroit michigan and john resided in bloomfield hills michigan overview simco was a corporation engaged in the reconditioning and resale of automobile water pumps simco’s taxable_year was a fiscal_year ending june john and his brother neal maclean 1’ john raised as an affirmative defense in his amended petition and petitioners argue on brief that assessment is barred by the statute_of_limitations on assessment and collection in sec_6501 because we find that john committed fraud the period of limitations remains open and respondent may assess at any time see sec_6501 neal each owned percent of simco’s stock neal was president of simco and john was vice president the issues in these cases revolve around the proceeds from john’s sale of scrap metal in august or september of john began selling scrap metal that belonged to simco and retaining the proceeds from the sales at the time john had a problem with alcohol abuse the sales continued through the years in issue neal did not become aware of the scrap metal sales until august of the scrap metal sales proceeds were not reported on either simco’s or john’s tax returns for the years in issue as originally filed however both simco and john filed amended returns for such years in date on which a substantial portion of the proceeds was reported the scrap metal sales prior to there were no sales of simco scrap metal although simco generated scrap metal from its operations the scrap was treated as refuse because the company did not have the space to sort and store it in august or september of john first arranged sales of simco’s scrap metal this was shortly after simco began using an additional building which was known as the prospect building giving john the ability to sort and store scrap metal the sales of scrap metal continued into john sold the scrap metal to dix scrap iron metal co dix scrap john contacted the president of dix scrap john brooks to arrange the sales of the scrap metal in general when dix scrap bought scrap metal it would pay by either cash or check although use of a check was more convenient for mr brooks when john arranged the sales of scrap metal to dix scrap he specifically asked mr brooks to pay in cash and mr brooks did so john was the only individual associated with simco with whom mr brooks dealt dix scrap hauled the scrap metal from the simco plant weighed it and wrote out a weight ticket for each load each weight ticket indicated the date the type of scrap metal the weight the unit price and total price every week or two john would go to dix scrap to collect payment for the scrap metal he would sign the accumulated weight tickets and take the tickets and the cash dix scrap did not send copies of weight tickets or a statement of the sales to simco further john did not request such documentation to be sent to simco and mr brooks did not think he was supposed to supply any such documentation simco’s main building which was known as the buchanan building contained the main offices and the production facilities john worked in the prospect building the prospect building contained the purchasing and shipping facilities during the years in issue dix scrap purchased scrap metal belonging to simco as follows with all payments in cash made directly to john which he retained period relating total number of to simco’s year total amount separate sales date - dollar_figure date date - big_number date date - big_number date period relating to john’s year total amount date - dollar_figure date date - big_number date date - big_number date neal’s discovery of the scrap metal sales simco’s accountant was wayne boyer mr boyer prepared simco’s as well as john’s and neal’s tax returns and kept simco’s books however mr boyer was not a certified_public_accountant thus once a year mr boyer would ask another accounting firm to do a review and compilation of simco’s books a compilation involves putting a business’ financial information into a financial statement format a review involves analytical procedures such as comparisons of financial ratios continued for simco’s date fiscal_year the review and compilation was prepared by judy zaremba and jane brodsky ms brodsky discussed the review and compilation with mr boyer in addition because she was aware that firms with operations similar to simco’s commonly have scrap metal sales she raised the question of scrap metal sales with mr boyer ms zaremba prepared a checklist dated date explaining some of the reporting requirements used in the review and compilation ms brodsky added the following handwritten note to the checklist scrap sales will be looked into by wayne’s client however following the review and compilation mr boyer did not raise the issue of scrap metal sales with anyone associated with simco dix scrap was audited by the internal_revenue_service irs beginning sometime in and ending in october of the same year while the audit was taking place mr brooks called individuals from whom he had purchased scrap metal for cash including john and advised them that the irs was auditing dix scrap and examining documentation with respect to dix scrap’s cash purchases after receiving the call from mr brooks john called mr boyer sometime between april and july of to inform mr boyer about the scrap metal sales that he had been continued to ensure records are being kept properly engaged in since mr boyer began to prepare amended tax returns for simco and john sometime prior to august of during the period from when he began selling simco’s scrap metal until john did not tell neal or anyone else associated with simco about the scrap metal sales neal did not become aware of the sales of scrap metal until august of during one of simco’s shareholders’ meetings the meeting was attended by neal john and mr boyer at the meeting either john or mr boyer brought up the issue of the scrap metal sales after neal heard about the scrap metal sales at the meeting he contacted simco’s comptroller james kissick who was unaware of the sales to that point thereafter simco decided that john could keep all of the proceeds from the scrap metal sales neal asked mr boyer to adjust simco’s books and file the amended returns john had been unable to locate the weight tickets previously issued by dix scrap so he obtained copies from mr brooks to ascertain the amounts received from the scrap metal sales in order to permit the filing of the amended returns mr boyer decided how to treat the proceeds from the scrap metal sales on simco’s tax returns recording and reporting the income as discussed infra simco treated some of the proceeds as compensation paid to john and some of the proceeds as repayment of part of a loan from john to simco simco’s books_and_records simco did not record any scrap metal sales on its books_and_records for the period date through date as of the date of the filing of simco’s tax returns for the and fiscal years the corporate books did not reflect that the proceeds from the scrap metal sales for the period date through date were compensation to john the total_proceeds received from the sale of scrap metal to dix scrap and retained by john during simco’s fiscal_year ended date equaled dollar_figure sometime after date simco recorded this amount in its books as a reduction in the balance of loans previously made to simco by john of this amount dollar_figure was received and retained by john during the period from july through date and the remainder was received from january through date simco’s tax returns neal assumed responsibility for filing simco’s tax returns and signed both the original and the amended returns on behalf of simco simco’s original tax returns for fiscal years ended although the parties stipulated that the dollar_figure in scrap metal sales proceeds received from dix scrap was booked as a loan to john maclean from simco the exhibits and testimony demonstrate that the dollar_figure was actually recorded as a repayment of amounts previously lent to simco by john the court may disregard a stipulation where it is clearly contrary to the evidence in the record and we do so here see 93_tc_181 date and did not report any proceeds from the sales of scrap metal on its original tax returns simco reported the following compensation_for neal and john fiscal_year neal john date dollar_figure dollar_figure date big_number big_number on its amended returns for fiscal years ended date and date which were filed on or about date simco reported the following income and claimed the following deductions net change net change in fiscal_year in income deductions date dollar_figure dollar_figure date big_number big_number rach income adjustment was explained as an increase in sales and each deduction adjustment as an increase in salaries john’s tax returns john’s original returns for his tax years through did not report proceeds from scrap metal sales on his amended returns john reported the following income net change calendar_year in income date dollar_figure date big_number date big_number rach income adjustment was explained as additional income notices of deficiency in the notice_of_deficiency with respect to simco respondent determined inter alia that simco had unreported income in the amounts of dollar_figure for its taxable_year ended date and dollar_figure for its taxable_year ended date the amounts determined to be unreported income in these years represent the difference between the proceeds from the scrap metal sales to dix scrap and the amounts reported as additional income on simco’s amended returns as follows fiscal scrap metal amount reported unreported year proceeds on amended_return income determined dollar_figure dollar_figure dollar_figure big_number big_number ‘respondent treated the amount reported on the amended_return as being dollar_figure in addition respondent determined that simco is not entitled to the claimed offsetting deductions for increase in salaries in the amounts of dollar_figure and dollar_figure for its and taxable years respectively in the notice_of_deficiency with respect to john respondent determined inter alia that john had unreported income in the amounts of dollar_figure for tax_year and dollar_figure for tax_year the amounts determined to be unreported income in these years represent the difference between the scrap metal sales proceeds retained by john and the amounts he reported as additional income on his amended returns as follows scrap metal amount reported unreported year proceeds on amended_return income determined dollar_figure dollar_figure dollar_figure big_number big_number big_number opinion unreported income the first issue is whether john had unreported income in the amounts determined by respondent the parties have stipulated that simco sold scrap metal in exchange for the proceeds specified above during the years at issue and that such proceeds were retained by john simco reported as income on its amended returns a significant portion of those proceeds simco concedes on brief that the balances of the proceeds not reported on simco’s amended returns dollar_figure in fiscal_year and dollar_figure in fiscal_year are unreported income as determined by respondent with respect to john for tax_year petitioners present no argument as to the unreported income determined by respondent and we treat the issue as conceded with respect to john’s tax_year petitioners argue that the proceeds he retained from the sale of scrap metal from date through date the first half of simco’s fiscal_year ended date represent repayment by simco of money that john had previously lent to simco and therefore that such proceeds were not income to him in general amounts received as repayment of a loan are not included in income see kudo v commissioner tcmemo_1998_ whether an advance made by a shareholder to a corporation creates a true debtor-creditor relationship is a factual question to be decided based on all relevant facts and circumstances 88_tc_604 affd without published opinion 855_f2d_855 8th cir whether or not a loan exists depends on the intent of the parties at the time of the transaction see 52_tc_255 affd per curiam 422_f2d_198 5th cir by the same token whether or not the transfer of funds constitutes the repayment of a loan depends on the intent of the parties at the time of the transfer where the transaction claimed to be a loan is between a corporation and a controlling shareholder the situation invites special scrutiny see petitioners’ argument applies to the proceeds from scrap metal sales retained by john during the latter half of his tax_year which the parties have stipulated totaled dollar_figure however respondent determined that john had unreported income of dollar_figure for tax_year and maintained that position on brief petitioners have not addressed this dollar_figure discrepancy and we accordingly treat this difference as either conceded by petitioners or decided adversely to them due to our rejection hereinafter of the claim that any portion of the scrap metal proceeds received by john in constituted the repayment by simco of a loan to it by john blectric neon inc v commissioner 56_tc_1324 affd without published opinion 496_f2d_876 5th cir haber v commissioner supra pincite because both simco shareholders acquiesced in the treatment of the proceeds from the latter half of as a loan repayment we believe special scrutiny is appropriate in the instant cases based on all the facts and circumstances we find that petitioners have failed to prove that john’s retention of the proceeds from scrap metal sales during the period july through date was intended to be the repayment of a loan first we note the general confusion on the part of petitioners about who lent what to whom petitioners executed stipulations in these cases stating that simco characterized the scrap metal proceeds received during its fiscal_year ended date as a loan from simco to john in his opening statement at trial petitioners’ counsel argued that these proceeds should be considered a loan to mr mclean however on brief for the first time petitioners take a different position namely that these proceeds constituted simco’s repayment of a loan to it by john this mutation in petitioners’ position is emblematic of the confused state of the record regarding the purported loan transaction although the record contains copies of certain demand notes obligating simco to pay john and neal various amounts the notes themselves are ambiguous as to their date of execution ’ and there is no other evidence in the record of the time when the notes were executed further the notes provide for interest at a rate of percent yet there is no evidence that simco paid john any interest certainly john has not claimed that any portion of the retained proceeds that he now seeks to characterize as a loan repayment is interest he claims the entire amount as nontaxable return of principal although neal and simco’s comptroller both testified that john and neal typically lent their annual bonuses back to the corporation petitioners have not demonstrated any relationship between these bonus amounts and the purported indebtedness of simco to john and neal finally even if simco had any indebtedness to john it is indisputable that simco lacked intent to make a loan repayment at the time when john was secretly diverting corporate proceeds no one acting in behalf of the corporation had knowledge of the diversions at that time the loan repayment characterizations are entirely ex post facto although simco’s books reflect that ’ although the three notes for john each recite that they were signed on the day and year first above written at the top of each document the only dates which appear are as follows effective date effective date and bffective date we find that this phrasing raises an ambiguity as to the date of execution similarly certain corporate minutes introduced into the record recite salaries for john and neal that do not bear any discernible connection to amounts purportedly lent back to the corporation -- - as of date the outstanding balance of simco’s loans to john was reduced in an amount equal to the purported loan repayment amount simco’s comptroller testified that such an entry was likely made after that date based on the foregoing we hold that john is not entitled to exclude from income the dollar_figure in scrap metal proceeds he retained during the latter half of compensation deduction sec_162 allows as a deduction a reasonable allowance for salaries or other compensation_for_personal_services actually rendered the test for deductibility under this provision is two-pronged payments are deductible as long as they do not exceed the reasonable_compensation for the services actually rendered and are actually intended to be paid purely for the services electric neon inc v commissioner supra pincite see sec_1_162-7 income_tax regs petitioners have the burden_of_proof see rule a 290_us_111 in the instant case simco fails the second prong if not both to satisfy the second prong the payments in question must have been made with the intent to compensate see 98_tc_511 citing 58_tc_1055 affd without published opinion 474_f2d_1345 5th cir the question of whether payments were made with an intent to compensate is a question of fact bearing in mind that transactions between closely held corporations and their stockholders are examined with close scrutiny see paula constr co v commissioner supra pincite9 the requisite intent must have existed when the purported compensation payment was made see id pincite0 in the instant case neal the other 50-percent_shareholder did not even know about the scrap metal sales until date well after john had received the payments for which simco claims a compensation deduction the contemporaneous corporate records obviously did not record the amounts as compensation because the amounts were not recorded at all it was only after neal learned about the scrap metal sales that the proceeds therefrom were recorded and characterized in the amended returns as compensation there was no intent to compensate when john actually received the payments see tool producers inc v commissioner tcmemo_1995_407 affd per curiam without published opinion 97_f3d_1452 6th cir therefore we hold that petitioner simco is not entitled to the claimed deduction for compensation fraud of john fraud exists if any part of any underpayment_of_tax required to be shown on a return is due to fraud sec_6663 john filed amended tax returns for each of the tax years showing increases in tax owed effectively conceding that there was an underpayment in each year thus we must decide whether any portion of each underpayment was due to fraud the existence of fraud is a question of fact see 958_f2d_684 6th cir affg and remanding on other grounds tcmemo_1987_549 respondent has the burden_of_proof to show fraud by clear_and_convincing evidence see sec_7454 rule b to establish fraud respondent must show that the taxpayer engaged in conduct with the intent to evade taxes that he knew or believed to be owing 909_f2d_915 6th cir we may rely on circumstantial evidence to establish fraud see id fraud may be inferred from any conduct the likely effect of which would be to mislead or to conceal 317_us_492 john engaged in much conduct that was likely to mislead or conceal he engaged in a consistent pattern of underreporting income see 348_us_121 he diverted corporate funds for his own use and concealed the diversion from his brother the other 50-percent_shareholder of the corporation see 676_f2d_170 5th cir when arranging the sales with dix scrap he asked that he be paid in cash and he did not ask for any record of the sales to be sent to simco see 796_f2d_303 9th cir affg tcmemo_1984_601 he failed to maintain the records of the sales ie the weight tickets see 732_f2d_1459 6th cir affg per curiam tcmemo_1982_603 he failed to inform mr boyer his return preparer about the income from the scrap metal sales until after he learned that dix scrap was being audited by the irs see 781_f2d_1566 llth cir affg per curiam tcmemo_1985_63 the transactions in which the foregoing occurred were not isolated but extensive there were separate transactions over a period of years based on all the facts and circumstances we find that john committed fraud in each year in issue in connection with his failure to report the income from the scrap metal sales fraud of simco a corporation can act only through its officers and agents see 39_tc_988 thus the only way simco would be liable for fraud is if its officers or agents engaged in some fraudulent acts in arguing that simco is liable for fraud respondent relies largely on the actions of john respondent also contends however that neal’s actions were likewise fraudulent claiming on brief that neal actively participated in the concealment of john’s scheme to divert corporate funds accordingly we must consider whether neal’s actions were fraudulent and attributable to simco although respondent’s charges against neal are somewhat scattershot as best we can assemble them the specifics of neal’s active_participation in the concealment of john’s scheme are first neal’s participation in the decision to treat the diverted proceeds after the fact as compensation to john and to file amended corporate returns on that basis second neal’s testimony at trial concerning an audit interview with respondent’s agents relating to the transfer of materials between simco facilities which is at a variance with the agents’ contemporaneous notes and third certain other improbable trial testimony of neal’s concerning who first raised the issue of scrap metal sales at the date shareholders’ meeting we first note our finding that neal was unaware of the diversion of corporate funds until date the evidence in the record strongly supports this conclusion and it is entirely plausible john who the parties agree had a problem with alcohol abuse at the time was effectively stealing from neal when he diverted the scrap metal proceeds and it is not surprising that he hid his activities from neal and others at simco any assessment of neal’s actions therefore begins with his learning of john’s diversions in date neal’s participation in the decision to treat the diverted funds as compensation and to file amended corporate returns on that basis was not fraudulent certainly not without a showing that neal was aware that claiming compensation deductions in these circumstances was erroneous respondent has not produced such evidence rather the evidence shows that neal was acting on the advice of simco’s accountant cf king’s court mobile home park inc v commissioner t c pincite we have a strong suspicion that the taxpayer took the deduction knowing that there was a substantial question as to the validity of that action but suspicion of fraud is not enough while we do not doubt that neal’s actions in filing the amended corporate returns were also influenced by the knowledge that the audit of dix scrap was likely to produce irs scrutiny of simco this motivation does not change our conclusion the amended returns although claiming erroneous deductions substantially disclosed the diverted income ’ in 98_tc_511 the taxpayer filed an original return that failed to report certain income and then filed an amended_return that reported the income but claimed offsetting compensation deductions similar to the instant case however in king’s court mobile home park inc the amended_return was filed within the time required to file a return so the amended_return took continued as to respondent’s contention that neal gave false testimony at trial concerning an audit interview with respondent’s agents this claim rests on conflicting testimony one of the agent’s notes of the interview recorded that john said he followed a procedure for ensuring that the weight tickets that reflected the scrap metal sales were forwarded from his work location in the prospect building to the main office in the buchanan building at trial both john and neal denied that john had made the statements recorded in the notes while both agents gave contradicting testimony the agent’s notes are not in evidence although john and neal obtained the notes and reviewed them just prior to trial on this record respondent has failed to prove by clear_and_convincing evidence that neal gave false testimony at trial finally while we agree with respondent that neal’s testimony alluding to the possibility that he himself may have been the one who first raised the issue of scrap metal sales is highly improbable we do not believe this is a material factor in light of the actions taken by neal to disclose the diverted income on simco’s amended returns continued the place of the original return thus the question was whether the deductions were claimed fraudulently not whether the income was omitted fraudulently in the instant case the amended returns were not filed within the time required for filing returns so they do not take the place of the original returns - - for the foregoing reasons we do not believe that respondent has shown by clear_and_convincing evidence that neal’s actions provide a basis for attributing fraud to simco if simco has committed fraud it can only be because john’s actions are attributable to it simco filed amended tax returns for each of the fiscal years and showing increases in tax owed effectively conceding that there was an underpayment in each year thus the issue is whether simco acted with fraudulent intent see sec_6663 in deciding this issue the pertinent questions are whether the wrongdoing officer or agent had sufficient control of the corporation that his fraudulent acts should be imputed to the corporation and whether the wrongdoer was acting in behalf of and not against the interests of the corporation see 476_f2d_502 10th cir affg in part and remanding in part on another ground tcmemo_1971_194 botwinik bros of mass inc v commissioner t c pincite 34_tc_740 affd per curiam 325_f2d_1 2d cir moore v commissioner tcmemo_1977_275 affd 619_f2d_619 6th cir in the instant case john the wrongdoer was not the sole stockholder cf federbush v commissioner supra he did not so dominate the corporation that it was a creature of his will cf frankland racing egquip inc v commissioner tcmemo_1987_210 lft anything neal the president of simco was more dominant than john thus john did not have sufficient control of simco to impute his acts to simco on that basis and we proceed to consider whether john was acting in behalf of and not against the interests of simco see botwinik bros of mass inc v commissioner supra pincite we find that the wrongdoer john acted against the interests of simco he diverted proceeds for his own use that belonged to simco simco did not benefit from the sales of scrap metal except for the incidental tax_benefit resulting from the fact that simco did not report the income from the sales but it did suffer a detriment in the form of the revenue taken by john the diverted revenue was not money that would otherwise have been available to him as dividends because he was a controlling or dominant shareholder see 34_f3d_1480 9th cir affg tcmemo_1992_41 55_tc_904 petitioners invoke the court_of_appeals for the third circuit’s opinion in 384_f2d_229 3d cir revg 46_tc_622 and invite us to rely on what has become known as the ‘ innocent stockholder’ defense alexander shokai inc v commissioner supra pincite - - we decline petitioners’ invitation although we hold that simco is not liable for fraud we do so because we find that john was not the dominant shareholder of simco and was not acting in behalf of simco when he sold scrap metal that belonged to the corporation retained the proceeds and failed to disclose the income to the corporation its other shareholder and advisers or the irs accuracy--related penalty with respect to simco in the alternative to fraud respondent determined that simco was liable for the accuracy-related_penalty under sec_6662 and b respondent’s determinations are presumed correct and petitioners bear the burden of proving that the penalty does not apply see rule a 58_tc_757 sec_6662 imposes a penalty in an amount equal to percent of the portion of an underpayment_of_tax attributable to negligence or disregard of rules or regulations see sec_6662 b the term negligence includes a failure to make a reasonable attempt to comply with the provisions of the internal revenue laws and disregard includes any careless reckless or intentional disregard of rules or regulations see sec_6662 sec_1_6662-3 and income_tax regs the penalty for negligence or disregard of rules or regulations is inapplicable however to any portion of the underpayment for which the taxpayer can show that he acted in good_faith and had reasonable_cause see sec_6664 the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all the relevant facts and circumstances see sec_1_6664-4 b income_tax regs circumstances that may indicate reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in light of all of the facts and circumstances including the experience knowledge and education of the taxpayer id in addition reliance on professional advice constitutes reasonable_cause and good_faith if under all the circumstances such reliance was reasonable and the taxpayer acted in good_faith id in determining whether a corporation is liable for the accuracy-related_penalty the acts of officers on behalf of the corporation are imputed to the corporation see s c associates inc v commissioner tcmemo_1997_300 ibabao med corp v commissioner tcmemo_1988_285 as we have already held john did not act in behalf of simco so his acts are not imputed to simco thus respondent’s determination of simco’s negligence or disregard of rules or regulations depends on a finding of negligence or disregard of rules or regulations on the part of neal as we have also found john concealed the fact of the scrap metal proceeds from neal thus neal had an honest misunderstanding of fact sec_1_6664-4 income_tax regs that simco was reporting all of its income this misunderstanding was certainly reasonable in light of the fact that neal had no knowledge about the scrap metal sales until august of after simco’s original returns were filed see sec_1_6664-4 income_tax regs moreover in filing simco’s amended returns neal relied upon the advice of the company’s accountant such reliance was reasonable and in good_faith see id sec_1_6664-4 income_tax regs therefore imputing neal’s acts to simco we hold that simco is not liable for accuracy-related_penalties to reflect the foregoing decision will be entered for respondent with respect to the deficiencies and for petitioner with respect to the penalties in docket no decision will be entered for respondent in docket no
